Case 0:18-cv-62372-FAM Document 30-1 Entered on FLSD Docket 04/04/2019 Page 1 of 3



                           IN THE UNITED STATES DISTRICT COURT OF
                              THE SOUTHERN DISTRICT OF FLORIDA
                                 (FORT LAUDERDALE DIVISION)


   BERKLEY VACATION RESORTS, INC., et. al.,                  Case No.: 0:18-cv-62372FAM

                       Plaintiffs,

   vs.

   MITCHELL REED SUSSMAN, an individual,

                    Defendant.

                             PROPOSED JOINT SCHEDULING ORDER

          Having considered the positions of the parties, as set forth in their Joint Planning and

   Scheduling Report, this Honorable Court hereby enters the following scheduling and case

   management requirements which will govern trial preparation of this case.

          Accordingly, it is ORDERED:

                 (a)       Case Management Track: This case shall be assigned to a:
                           COMPLEX TRACK pursuant to Local Rule 16.1.A.1.

                 (b)       Discovery Plan: The detailed discovery schedule agreed to by the parties
                           shall be followed as noted below:

                           (i)       Fed. R. Civ. P. 26(a)(1) Disclosures: The Parties shall exchange
                                     information described in Fed.R.Civ.P. 26(a)(1) by February 11,
                                     2019.

                           (ii)      Requests for Admission: Requests for Admission may be
                                     propounded immediately, if not already served, and will be in
                                     accordance with the Federal Rules of Civil Procedure.

                           (iii)     Written Interrogatories:       Written Interrogatories may be
                                     propounded immediately, if not already served, and will be in
                                     accordance with the Federal Rules of Civil Procedure.

                           (iv)      Requests for Production or Inspection: Requests for Production
                                     and Inspection may be propounded immediately, if not already




                                                      1
Case 0:18-cv-62372-FAM Document 30-1 Entered on FLSD Docket 04/04/2019 Page 2 of 3



                            served, and will be in accordance with the Federal Rules of Civil
                            Procedure.

                    (v)     Oral Depositions: The parties may immediately proceed with oral
                            depositions in accordance with the Federal Rules of Civil
                            Procedure, except that Plaintiffs shall be allowed to take up to
                            ___________ depositions.

                    (vi)    Disclosure of Expert Testimony: Fed. R. Civ. P. 26(a)(2)
                            disclosures for the party carrying the burden of proof on an issue
                            will be due no later than September 11, 2019. Rebuttal Fed. R.
                            Civ. P. 26(a)(2) disclosures will be due no later than October 11,
                            2019.

                    (vii)   Supplementation of Disclosures and Responses: The Parties
                            shall provide supplementation as required by Fed. R. Civ. P. 26(e).

                    (viii) Discovery Deadline: November 11, 2019.

                    (ix)    Summary Judgment Motions: The deadline to file motions for
                            summary judgment shall be December 11, 2019.

              (c)   Any agreements or issues to be decided by the Court regarding the
                    preservation, disclosure, and discovery of documents, electronically
                    stored information, or things:

                    The Parties agreed to preserve all potential relevant documents including
                    electronically stored information, and shall endeavor to reach an agreed-
                    upon ESI Protocol regarding the production of electronically stored
                    information.

              (d)   Any agreements the parties reach for asserting claims of privilege or
                    protection of trial preparation material after production:

                    The Parties agreed to comply with the applicable provisions of the Federal
                    Rule of Evidence and the Federal Rules of Civil Procedure, including but
                    not limited to Fed. R. Evid. 502 and Fed. R. Civ. P. 26(b)(5)(B).

              (e)   Joinder of Parties and Amending Pleadings: The final date for filing
                    motions for leave to join parties or to amend pleadings shall be three
                    months from the date of the Court’s ruling on Defendant’s pending
                    Motion to Dismiss.

              (f)   Deadline for filing Pretrial Motions:

                    The final date for filing all pretrial motions is _____________________.



                                             2
Case 0:18-cv-62372-FAM Document 30-1 Entered on FLSD Docket 04/04/2019 Page 3 of 3




               (g)    Deadline for Resolution of Pretrial Motions:

                      The final date for resolution of           all   pretrial   motions   is
                      _______________________________.

               (h)    Any proposed use of the Manual on Complex Litigation and any other
                      need for rule variations, such as on deposition length or number of
                      depositions;

                      None currently anticipated.

               (i)    Pretrial Conference Date:

                      _______________________________.

               (j)    Trial Date:

                      _______________________________.


         DONE AND ORDERED, at Miami, Florida, this _____ day of April 2019.


                                     ______________________________________
                                           BARRY S. SELTZER
                                           UNITED STATES MAGISTRATE JUDGE

   cc:   Counsel of Record




                                               3
